Citation Nr: 1104376	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a thoracic 
vertebral fracture.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from October 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul Minnesota.  Jurisdiction of this case was subsequently 
transferred to the Chicago, Illinois RO.  

In October 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The issues of (1) entitlement to service connection for ischemic 
heart disease, to include as due to exposure to herbicides, and 
(2) entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides, have been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are REFERRED to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required concerning the claim 
enumerated below.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.

The Veteran contends that he suffered a thoracic spine injury 
prior to his service.  He contends that this preexisting thoracic 
spine injury was aggravated by his service.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  See 38 U.S.C.A. 
§§ 1131, 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010); see also Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) [noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance of 
the evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and the 
no-aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran presented for a pre-induction medical examination in 
December 1963, the report of which included x-rays that showed a 
healed compression fracture at the T - 8 vertebra with narrowing 
of corresponding disc spaces and cartilage instability.  The 
Veteran was not qualified for service at that time.  

The Veteran was subsequently drafted into the military, and his 
July 1966 pre-induction examination report, again, noted the 
Veteran's complaints of back pain, history of a compression 
fracture at T - 8 suffered in 1963.  The report also reflected 
that the Veteran had been treated for his back condition, to 
include chiropractic care, prior to service by Dr. P. in 
Belvidere, Illinois.  The Veteran was qualified for service and a 
Physical Profile Serials [or as it is more commonly known, 
PUHLES] provided a score of 3.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service).  The "P" stands 
for "physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower extremities;" 
the "H" reflects the state of the "hearing and ear;" the "E" is 
indicative of the eyes; and the "S" stands for psychiatric 
condition).)

The evidence is uniform on this point.  The Board concludes that 
the Veteran's December 1963 and July 1966 pre-induction 
examination reports are clear and unmistakable evidence 
sufficient to rebut the presumption that the Veteran was sound at 
entry into service.  See Vanerson, supra.  

Therefore, the crucial matter is whether the Veteran's 
preexisting thoracic vertebral fracture was aggravated during any 
incident of the Veteran's service.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010); see also Davis, supra.  The 
Veteran was provided a VA examination in connection with his 
claim in June 2007.  The examiner noted that the claims folder 
had not been available for review in conjunction with the 
examination.  The opinion provided reads as follows:
Assessment:  Degenerative joint disease of 
the cervical, thoracic, and lumbar spine.  
It is at least as likely as not that the 
veteran's back condition, which existed 
prior to service, was aggravated during 
service due to repetitive lifting.  This 
aggrevation is not the likely cause of his 
DJD.  His DJD if more likely related to the 
traumatic injuries that he had unrelated to 
service thus the aggrevation did not likey 
cause progression beyond the normal 
progreession.
          
This opinion is internally inconsistent and unclear as to what 
"back condition" preexisted and what was, or was not, 
aggravated by service.  Moreover, the VA examination is 
inadequate because the VA examiner was not provided the Veteran's 
complete VA claims file for review.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 932 (1992) [holding that the examiner 
should have the Veteran's full claims file available for review].  
Given the nature of the Veteran's claim involving a condition 
which preexisted his service, the Board finds that the June 2007 
VA examination is inadequate for the purposes of this decision, 
and a new examination should be scheduled so that a fully-
informed and clear medical nexus opinion may be obtained.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].

In reviewing the Veteran's claims file, the Board notes that key 
treatment records are missing.  In particular, the Veteran 
testified that he received private treatment for his spine 
condition directly prior to and after his service.  See the 
October 2010 hearing transcript at pages 8 and 12 - 13.  The duty 
to assist obligates VA to obtain these records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary 
has a duty to assist in obtaining relevant and adequately 
identified records).  

Moreover, the Veteran testified that he has received recent VA 
treatment for his spine condition at several VA facilities.  See 
the October 2010 hearing transcript at page 10.  The most recent 
VA treatment records associated with the Veteran's claims file 
date from November 2006.  Therefore, the Board concludes that 
more recent VA treatment records should be obtained and 
associated with the Veteran's VA claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and 
request that he identify any private 
treatment that he has received for his 
spine condition, prior to and after 
service, particularly any treatment 
received within one year of his discharge 
from service.  After securing the necessary 
release from the Veteran, the AMC should 
attempt to obtain any private treatment 
records identified by the Veteran.  If any 
records identified by the Veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims folder.

2.  Obtain the Veteran's treatment records 
for the VA facilities in Madison, Wisconsin 
and Pay Bines, Florida.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the completion of above, the 
Veteran should be afforded a VA examination 
to ascertain the nature and etiology of his 
current thoracic spine condition.  The 
examiner must opine as to whether is it as 
likely as not (50 percent or more 
probability) that any preexisting thoracic 
spine disability underwent a permanent 
increase in severity during or as a result 
of his service.  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.  

Any opinions offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The Veteran's 
complete VA claims file, must be 
reviewed in conjunction with the 
examination, and the examiner must 
indicate that such review occurred.

The Veteran is advised that failure to 
appear for VA examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  

4.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

